Citation Nr: 1713845	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-30 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for benign prostate hypertrophy, to include as due to herbicide exposure.

2.  Entitlement to a compensable rating for rectal polyp, status post (s/p) polypectomy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1969 to February 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In January 2014, the Board, in part, remanded the issues listed on the title page for additional evidentiary development and they have been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran served on the inland waterways of Vietnam; however, benign prostatic hypertrophy is not listed or contemplated among the diseases associated with certain herbicide agents under 38 C.F.R. § 3.309(e).

2.  Benign prostate hypertrophy was not demonstrated in service and is not shown to be related to an occurrence during active service, to include herbicide exposure.

3.  For the entire rating period on appeal, the Veteran's service-connected rectal polyp, s/p polypectomy, has not been manifested by disabling symptomatology other than that already compensated by his service-connected hemorrhoids.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for benign prostatic hypertrophy, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

2.  The criteria for entitlement to a compensable rating for rectal polyp, s/p polypectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7344 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by February 2007 and March 2009 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  

There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected rectal polyp, s/p polypectomy, on appeal since he was last examined in April 2016.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).

There was also substantial compliance with the January 2014 remand directives.  The Agency of Original Jurisdiction (AOJ) obtained VA Disability Benefits Questionnaire (DBQ) examinations and medical opinions for benign prostatic hypertrophy and rectal polyp, s/p polypectomy, in April 2016.  The examination reports and opinions are adequate as they were based on a review of the history and examination, and sufficient information was provided to allow the Board to render an informed determinations.  The AOJ also readjudicated the case in a July 2016 supplemental statement of the case (SSOC).  

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service Connection for Benign Prostate Hypertrophy

In an October 2006 VA Form 21-4138, the Veteran requested service connection for his prostate condition as a result of his exposure to Agent Orange.

At the outset, the Board finds that the evidentiary record shows the Veteran served on the inland waterways of Vietnam and there is no affirmative evidence that the Veteran did not have herbicide exposure thereon; however, benign prostatic hypertrophy is not listed or contemplated among the diseases associated with certain herbicide agents under 38 C.F.R. § 3.309(e).  As a result, consideration of service connection for benign prostatic hypertrophy on a presumptive basis due to herbicide exposure is not warranted in this case.

On the other hand, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

On VA general medical examination in November 1991, the examiner noted the Veteran's prostate was not enlarged.  Review of VA and private treatment records were silent for any complaints or treatment regarding the prostate.

During the appeal period since the date of claim in October 2006, review of the evidentiary record shows the Veteran was diagnosed with benign prostate hypertrophy by the April 2016 VA DBQ examiner.  VA treatment records reflect assessments of prostate gland disease in June 2006, December 2006, June 2007, December 2007, June 2008, and January 2010, and an October 2007 private ultrasound report revealed findings of enlarged prostate.  Moreover, a private physician from Manila Doctors Hospital (MDH) noted the Veteran's diagnosis of benign prostatic hypertrophy in a March 2011 statement.  As a result, the Board finds the element of a current disability for has been met in this case.

Next, evaluation of the Veteran at the time of his entrance and separation examinations did not reveal any genitourinary abnormalities.  On his enlistment examination reported dated in February 1969 and his discharge examination report dated in December 1989, his genitourinary evaluations were recorded as normal.  Review of service treatment records therein are silent for, nor does the Veteran assert, any complaints or treatment for the prostate during his period of active service.  However, as noted above, the Veteran is presumed to have had in-service herbicide exposure.  As a result, the Board finds the element of an in-service occurrence has been met in this case. 

Next, the Board finds that the element of a nexus between the current disability and in-service occurrence has not been met in this case.

Review of private and VA treatment records are silent for any indication of a positive relationship between the Veteran's current benign prostate hypertrophy and in-service occurrence, as discussed above.

At the April 2016 VA DBQ examination for male reproductive system conditions, the examiner indicated the Veteran carried a diagnosis of benign prostate hypertrophy.  The Veteran informed the examiner that he was found to have benign prostate hypertrophy following an examination completed by an urologist at MDH.  Following the clinical evaluation and review of the claims file and medical literature on risk factors for developing benign prostate hypertrophy, the examiner concluded in an April 2016 VA DBQ medical opinion that "it is less likely than not that the Veteran's benign prostate hyperplasia had its clinical onset during service or otherwise is due to the exposure to herbicides or another event or incident of his period of active service."  The examiner explained the following:

There were no records (STRs) pertaining to a prostate conditio[n] during active service.  [The Veteran's] claims of a prostate condition in 2007 . . . when he was in his 60s, is a common condition among males of this age group.  Moreover, review of the risk factors failed to reveal that exposure to a herbicide/chemical would indeed lead to or cause a person to develop this condition (benign prostate hypertrophy).

The Board finds that the most probative evidence of record demonstrates that the Veteran's current benign prostate hypertrophy is not related to active service.  The April 2016 VA medical opinion is probative as the examiner reviewed the claims file, accurately considered the Veteran's medical history, and provided sufficient rationale for the opinion provided.  Accordingly, this opinion is found to carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the Veteran in this case is competent to report observable symptomatology regarding his benign prostate hypertrophy, the Board finds he does have the experience, education, training, and expertise to provide an opinion regarding its etiology.  See Kahana, 24 Vet. App. 428; Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His statements do not rise to a level of competency to offer an opinion as to the etiology of his benign prostate hypertrophy.  Based on the evidence of record, there is no probative and competent evidence that demonstrates this current disorder was demonstrated in or related to an occurrence during active service from May 1969 to February 1990.  See 38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a Compensable Rating for 
Service-Connected Rectal Polyp, s/p Polypectomy

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected rectal polyp, s/p polypectomy, in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2), (o).  However, 38 C.F.R. § 3.400(o)(2) provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise it will be the date of receipt of claim.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In a March 1992 VA rating decision, service connection for rectal polyp, s/p polypectomy, was granted because polyps were deemed to have manifested during his military service.  The Veteran was assigned a noncompensable (0 percent) evaluation effective for the entire rating period from May 22, 1991.  See 38 C.F.R. § 4.114, Diagnostic Code 7344.  In June 2002, February 2003, and December 2005 VA rating decisions, claims for a compensable rating for the service-connected rectal polyp, s/p polypectomy, were denied.  Most recently, in February 2007, the Veteran requested an increased evaluation for his service-connected disabilities, to include rectal polyp, s/p polypectomy.  Thus, the Board considers whether a compensable rating is warranted at any time since or within one year prior to the date of claim in February 2007.

Diagnostic Code 7344 provides that benign neoplasms, exclusive of skin growths are to be evaluated under an appropriate diagnostic code, depending on the predominant disability or the specific residuals after treatment.

In March 2007, the Veteran underwent a private flexible sigmoidoscopy for hemorrhoids and rectal polyps which revealed a sigmoid polyp and hemorrhoidal vessels were not engorged.

At a March 2007 VA examination for rectum and anus conditions, following the clinical evaluation and review of the Veteran's medical records, the examiner noted the March 2007 private flexible sigmoidoscopy results with no further notations regarding rectal polyps.

At a March 2008 VA examination for rectum and anus conditions, the examiner was silent for any findings regarding rectal polyps.

In April 2008, the Veteran underwent a private proctosigmoidoscopy which revealed internal hemorrhoids with no polyps.

At an April 2009 VA examination for digestive conditions, miscellaneous, the Veteran reported pain and blood streaked stools, both attributable to the rectal polyp and hemorrhoids.  Following the clinical evaluation and review of the Veteran's medical records, the examiner noted the Veteran's April 2008 private proctosigmoidoscopy results and rendered diagnoses of status post polypectomy, rectal, and internal hemorrhoids, both with mild to moderate effects on daily activities.  The examiner failed to explain the nature of these restrictions or provide a way to differentiate them from the restrictions due to the service-connected hemorrhoids. 

At a January 2012 VA examination for digestive conditions, miscellaneous, the examiner assessed that the polypectomy caused abdominal pain, diarrhea, and bloody stools.  She assessed that symptoms of the polypectomy caused mild restriction in work activities but provided no explanation of what these restrictions were.  Again, bloody stools is a symptom that has also been ascribed to the Veteran's service-connected hemorrhoids.  The VA examiner did not indicate whether any polyps were actually present.  A proctosigmoidoscopy was deferred because the Veteran was leaving the country soon.

At a June 2012 VA general medical examination, the VA examiner noted that the polyp, s/p polypectomy, caused no effect on employment since the polyp had not recurred.  Review of that report did not indicate whether the proctosigmoidoscopy that was needed in January 2012 to fully evaluate the Veteran's symptoms ever occurred.  As a result, the case was remanded for the AOJ to obtain an additional VA examination.

Pursuant to the January 2014 Board remand, the Veteran underwent a VA DBQ examination for rectum and anus conditions in April 2016.  The Veteran reported that since the last VA examination, he would have occasional constipation and rectal bleeding when constipated without the use of his medication.  Following the clinical evaluation and review of the Veteran's claims file, to include medical records, the examiner noted current symptoms of small or moderate external hemorrhoids and results from a June 2016 private colonoscopy which revealed mixed hemorrhoids.  The examiner concluded the following:

Based on the last colonoscopy done in Jun[e] 2016, the Veteran presently has no evidence of recurrence of the polyp or any other residuals of the rectal polyp s/p polypectomy.  Only mixed hemorrhoids were noted during the examination.  The Veteran's current complaints of rectal bleeding when constipated may be attributed to the mixed hemorrhoids that he currently has.

The Board acknowledges that in the January 2014 Board remand, it was specifically noted, in part, that "all necessary tests and studies should be performed, including a proctosigmoidoscopy if that is deemed necessary by the examiner."  While the April 2016 VA DBQ examiner did not address the necessity of a proctosigmoidoscopy, the Board finds that the report is still adequate as recent results from a colonoscopy were reported and discussed.  Proctosigmoidoscopy is defined as "examination of the rectum and sigmoid with the sigmoidoscope;" however, colonoscopy is defined as "examination by means of the colonoscope" for the colon which is defined as "a synonym for the entire large intestine."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 393, 394, 1544 (31st ed. 2007).  Thus, the Board finds that the June 2016 colonoscopy testing results discussed by the VA examiner encompassed a portion of any testing that would have been conducted had a proctosigmoidoscopy been performed or deemed necessary.

Review of the record also shows, in part, a private July 2007 diagnostic testing  which revealed a sigmoid polyp: tubular adenoma and a December 2007 VA treatment record documenting an assessment of sigmoid polyp.

After review of the pertinent evidence of record, as discussed above, the Board finds the most probative evidence of record does not show Veteran's service-connected rectal polyp, s/p polypectomy, has been manifested by disabling symptomatology other than those compensated by his service-connected hemorrhoids.  As such, the service-connected hemorrhoids is clearly the predominant disability and not currently on appeal for any further discussion.  There is also no evidence of a separate disability due to rectal polyp, s/p polypectomy, for which a compensable rating is warranted at any time during or within one year prior to the appeal period.

The Board has considered the Veteran's reported history of symptomatology related to his service-connected rectal polyp, s/p polypectomy, throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His statements are also credible.  The Board also notes that the VA examination reports provide probative evidence concerning the nature and symptomatology caused by the service-connected rectal polyp, s/p polypectomy, because the VA examiners used their professional expertise to offer the medical findings presented.

Next, the potential application of various provisions of Title 38 Code of Federal Regulations has been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board notes that a veteran may be awarded an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board considers whether a compensable rating is warranted for the service-connected rectal polyp, s/p polypectomy, on an extra-schedular basis. 
In this case, the Veteran does not have any symptoms that can be characterized as unusual or exceptional.   His polyps have not required hospitalization and have not resulted in marked interference with employment.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's appeal for a compensable raring for rectal polyp, s/p polypectomy.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeals must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for benign prostatic hypertrophy, to include as due to herbicide exposure, is denied.

A compensable rating for rectal polyp, s/p polypectomy, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


